     Case 2:21-cv-06680-JVS-MRW Document 5 Filed 05/10/21 Page 1 of 2 Page ID #:80
                                                                                 Reset Form

1

2

3                                         )
     Bride et al.,                                   3:21-cv-03473
                                          ) Case No: _______________
4                                         )
                                          )
5                                         )
                                          )
6    Snap, Inc. et al.                    )
                                          )
7                                         )
                                          )
8
          Juyoun Han
9     New York
10                                       Plaintiffs
                                                      John K. Buche
11

12

13
       24 Union Square East, Penthouse         875 Prospect St., Suite 305
14     New York, NY 10003                      La Jolla, CA 92037

15     (212) 353-8700                         (858) 459-9111

16    jhan@eandblaw.com                       jbuche@buchelaw.com

17                                                                           5475314
18

19

20

21
               05/10/21                                  Juyoun Han
22

23

24

25                                                    Juyoun Han

26

27

28
Case 2:21-cv-06680-JVS-MRW Document 5 Filed 05/10/21 Page 2 of 2 Page ID #:81
